Citation Nr: 0205699	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  94-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include a medial collateral ligament strain.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1976 to 
September 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of August 1993 by 
the Department of Veterans Affairs (VA), Montgomery, Alabama 
Regional Office (RO).  The Board remanded the case for 
additional development in February 1996.  In June 1998, the 
Board confirmed the decision denying service connection for a 
left knee disorder.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2000, the 
Secretary of Veterans Affairs (Secretary) and the veteran's 
attorney filed a joint motion requesting that the Board's 
decision with respect to the left knee disorder be vacated, 
and that the claim be remanded for further adjudication.  The 
instructions contained in the joint motion are discussed in 
more detail below.  The Court granted that motion later that 
month.   


REMAND

The evidence pertaining to the veteran's left knee includes 
his service medical records.  A November 1977 entry noted 
that the veteran complained of spontaneous pain and swelling 
of the medial left knee.  The assessment was sprain of the 
left knee.  A November 1977 consultation sheet related an 
assessment of bipartite patella and mild acute irritation of 
the left knee of unknown etiology.  A December 1977 entry 
related that the veteran complained of injuring his left knee 
after a parachute jump.  The assessment, at that time, was 
acute sprain of the left knee.

A June 1978 entry noted an assessment of medial collateral 
ligament strain.  The veteran continued to receive treatment 
for a left knee disorder.  An October 1979 entry related an 
assessment of chondromalacia of the patella and a February 
1980 entry noted an assessment of probable mild recurrent 
medial collateral ligament strain.  An April 1980 entry noted 
that the veteran was seen with a swollen knee.  The examiner 
observed that there was slight laxity under 10 degrees.  The 
assessment was cyst versus bursitis.  A May 1980 entry noted 
an assessment of an abnormal patella.  A May 1980 
consultation sheet noted that the veteran complained of pain 
in the medial aspect of the left knee with crepitus.  It was 
noted that the veteran had arthralgia and material edema of 
both knees.  An X-ray was reported to show a tripartite 
patella.  The examiner indicated an assessment of the need to 
rule out systemic arthritis and that he "doubt[ed] symptoms 
due to knee cap".  There is a notation dated in September 
1980 that the veteran did not desire a separation 
examination.

Post service VA treatment records referred to treatment for 
several disorders.  A January 1981 entry on a record from the 
VA medical center in Fayetteville, North Carolina, noted that 
the veteran complained of swelling and pain in the knee and 
reported that it would collapse on walking.  He stated that 
it was injured in a parachute jump.  He also complained of 
back pain.  A diagnosis was not indicated.  The examiner 
stated that there was "prima facie, possible SC 
determination pending - within 6 mo of discharge", but did 
not indicate whether he was referring to the knee, the back, 
or both.  There was also no indication whether the veteran's 
knee complaints referred to his left knee or to his right 
knee.  It was indicated that he was to see an orthopedist 
after X-rays, and then return to the clinic afterward.  It 
was noted that an ortho appointment was scheduled for April 
14, 1981, and the veteran was scheduled for "Hornsby" on 
April 17, 1981.  A notation was later added indicating that 
the veteran FTS (failed to show?) for a second appointment on 
May 29, 1981.

A May 1989 entry noted that the veteran complained of pain 
and swelling and symptoms of a "trick knee".  The examiner 
noted that the veteran's right knee was slightly edematous 
and tender.  The assessment was arthralgia of the right knee.  
An additional May 1989 entry noted that the veteran continued 
to complain of pain and swelling of the right knee.  The 
diagnoses included chondromalacia of the patella possibly due 
to an old fracture.

The veteran underwent a VA general medical examination in 
June 1989.  There was no reference to a left knee disorder.  
The veteran reported an injury to his right knee from a 
parachute jump.  The diagnoses included residuals of an 
injury to the right knee with an X-ray showing tripartite 
patella and chondromalacia of the patella of the right knee.

VA treatment records dated from October 1989 to March 1993 
indicated that the veteran was treated for multiple 
disorders.  An October 1989 hospital discharge summary noted 
that a magnetic resonance imaging study showed an incidental 
finding of a lesion in the left tibia.  It was noted that the 
veteran's left knee was without complaints.  The diagnoses 
included sarcoidosis and left knee abnormality on magnetic 
resonance imaging.  A December 1989 X-ray of the left tibia 
and fibula indicated that there was no skeletal abnormality.  
A December 1989 treatment entry noted that the veteran 
complained of bilateral knee and ankle pain.  A March 1990 
entry noted that there was synovitis of the veteran's wrists 
and ankles.  The assessment was soft tissue masses and 
sarcoid.  An additional March 1990 entry noted that the 
veteran complained of pain and giving way of both knees and 
ankles.  It was noted that such was possibly sarcoid related.  
The impression was sarcoidosis.

A May 1990 VA treatment entry noted that the veteran 
indicated that his main problem was pain in his knees, ankles 
and back.  The impression was sarcoid arthritis.  A May 1990 
X-ray of both knees showed bipartite patella on the right 
with no other abnormality seen.  An X-ray of both ankles 
indicated that no abnormality was identified.  A December 
1990 entry noted that the veteran complained of bilateral 
ankle and knee swelling and tenderness.  The impression was 
Lofgren's syndrome.  A May 1991 treatment entry noted that 
the veteran was seen for problems with his knees.  The 
diagnoses again referred to sarcoidosis.  A July 1991 entry 
noted that examination of the ankles and knees showed mild 
swelling and increased heat.  The assessment was sarcoidosis 
with arthritic pain.

An August 1991 VA radiological report, as to both knees, 
indicated that examination of the knees showed bipartite to 
tripartite patella on the right and left with no abnormality 
seen.  A July 1992 entry related an impression of sarcoid 
joint pain.  A February 1993 X-ray of the ankles showed no 
abnormality and an X-ray of the knees revealed a bipartite 
patella on the right with no other significant abnormality.  
VA treatment records dated from April 1993 to November 1993 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A November 1993 entry indicated an 
assessment of sarcoid related joint pain of the knees and 
ankles.

In the decision of June 1998 (which has now been vacated), 
the Board denied the claim for service connection for a left 
knee disorder on the basis that the claim was not well 
grounded as there was no medical evidence linking a current 
left knee disorder to the symptoms noted in service.  The 
Board notes that subsequent to the June 1998 decision, a 
major change in applicable law took effect.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to both of the veteran's claims.  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  In the joint motion, the parties 
indicated that the Board should "seek clarification" of the 
meaning of the comments in the January 13, 1981, VA medical 
treatment record.  The joint motion does not indicate 
specifically how such clarification should be obtained.  The 
Board is of the opinion that, in light of the passage of time 
since the creation of that medical record, attempting to 
obtain clarification by contacting the treating physician 
would be fruitless as the doctor could not be expected to 
recall which knee was treated on a particular day given the 
passage of more than 20 years since that date.  The Board 
does find, however, that an alternative method for obtaining 
clarification exists.  The January 1981 VA medical record 
indicates that the veteran was being referred for an 
orthopedic appointment.  The record from that appointment is 
not contained in the veteran's claims file.  Under the new 
act, the VA has an obligation to secure records in the 
custody of the Federal government, such as military records 
or VA treatment records, unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001).  Therefore, an attempt to obtain that 
record should be made.

The Board also notes that the new act requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  The Board 
previously remanded the case for the purpose of affording the 
veteran an examination for the purpose of obtaining a medical 
opinion regarding whether any current disorder of the left 
knee was related to service.  However, such an examination 
could not be preformed due to the fact that the veteran was 
incarcerated.  In May 1999, however, the veteran wrote to the 
RO and reported that he had been found not guilty and was now 
out of jail.  The need for an examination and an opinion 
continued to exist.  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  Accordingly, this case 
is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his knee 
disorder.  After securing the necessary 
release, the RO should obtain these 
records, including all VA treatment 
records.  In particular, the RO should 
attempt to obtain any orthopedic 
treatment records from 1981 from the VA 
medical center in Fayetteville, North 
Carolina.  Efforts to obtain such records 
should continue unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.

2.  The veteran should be afforded a 
disability evaluation examination, to 
include an orthopedic examination, to 
assess the nature and etiology of any 
left knee disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should give an 
opinion as to the appropriate diagnosis 
or diagnoses for the veteran's left knee 
disorder.  The examiner should review the 
service medical records and post service 
treatment records pertaining to the 
veteran's left knee, and should comment 
as to the likelihood that any left knee 
disorder currently found is related to 
the complaints and findings noted in 
service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




